 



Exhibit 10.6(a)
Description of Park National Corporation Supplemental Executive Retirement
Benefits as in effect
during fiscal year ended December 31, 2007 and until February 18, 2008
     Park National Corporation (“Park”) adopted the Park National Corporation
Supplemental Executive Retirement Plan (the “SERP”) in December 1996. During the
fiscal year ended December 31, 2007 (the “2007 fiscal year”), the SERP benefited
30 current and former officers of Park and Park’s subsidiaries, including:
(a) William T. McConnell, who serves as Chairman of the Executive Committee of
the Board of Directors of each of Park and The Park National Bank, a subsidiary
of Park (“PNB”); (b) C. Daniel DeLawder, who serves as Chairman of the Board and
Chief Executive Officer of each of Park and PNB; and (c) John W. Kozak, who
serves as Chief Financial Officer of Park and Senior Vice President and Chief
Financial Officer of PNB. David L. Trautman, who serves as President and
Secretary of Park and as President of PNB, did not participate in the SERP
during the 2007 fiscal year. Each of the SERP participants, including
Messrs. McConnell, DeLawder and Kozak, was a party to a Supplemental Executive
Retirement Plan Agreement effective December 27, 1996 (the “SERP Agreement”)
with Park.
     The SERP Agreements represented unfunded, non-qualified benefit
arrangements designed to restore benefits lost due to limitations under the
Internal Revenue Code of 1986, as amended, on the amount of compensation covered
by and the benefits payable under a defined benefit plan such as the Park
National Corporation Defined Benefit Pension Plan. Park and Park’s subsidiaries
had no obligation to set aside any funds with which to pay their respective
obligations under the SERP Agreements. The participants, their beneficiaries and
any successors in interest were to be general creditors of Park and Park’s
subsidiaries in the same manner as any other creditor having a general claim for
matured and unpaid compensation.
     Pursuant to each SERP Agreement, if a participant continued to be employed
by Park or one of Park’s subsidiaries until age 62, the participant was entitled
to receive a payment equal to the balance of his “pre-retirement account” (as
defined below) in 15 annual installments. These payments were to commence
30 days following the date on which the participant attained age 62. A
participant could elect to receive the balance of his or her pre-retirement
account in any number of years that was less than 15 years, provided that the
election was made in writing to Park or one of Park’s subsidiaries no less than
one year prior to the participant’s retirement date.
     For purposes of the SERP, the “pre-retirement account” was a liability
reserve account established on the books of Park or one of Park’s subsidiaries
for the benefit of the participant. The pre-retirement account was increased or
decreased each year by an amount equal to the aggregate annual after-tax income,
calculated in accordance with FASB Technical Bulletin 85-4, from the life
insurance policy (described below) until: (i) the participant’s voluntary
resignation from, or termination without cause by, Park and Park’s subsidiaries
prior to age 62 or (ii) the participant’s retirement.
     In addition to the payment of the pre-retirement account (discussed above),
a participant was also entitled to receive a payment equal to the “index
retirement benefit” (as defined below). Payment of the index retirement benefit
was to commence in the first year that a participant

 



--------------------------------------------------------------------------------



 



retired from Park and Park’s subsidiaries after age 62 and was to be paid each
year thereafter until the participant’s death.
     For purposes of the SERP, the “index retirement benefit” for a participant
for any year was to be equal to the aggregate annual after-tax income,
calculated in accordance with FASB Technical Bulletin 85-4, from the life
insurance policy (described below).
     If a participant were to voluntarily resign or was terminated, with or
without cause (as defined in the SERP Agreement), prior to age 62, all benefits
under the SERP Agreement were forfeited. If a participant began to draw benefits
from Park’s Long Term Disability Plan, for as long as the participant remained
disabled, the participant could elect to be paid the balance of his
pre-retirement account in equal annual installments from the time the
participant began to draw benefits under the Long Term Disability Plan until age
62. From and after the age of 62, the participant was to be paid the index
retirement benefit annually until the participant’s death. If a participant died
prior to having received the full balance of the participant’s pre-retirement
account, such unpaid balance was to be paid in a lump sum to the beneficiary
selected by the participant and filed with Park or one of Park’s subsidiaries.
In the absence of or a failure to designate a beneficiary, the unpaid balance
was to be paid in a lump sum to the personal representative of the participant’s
estate.
     Park purchased split-dollar life insurance policies with respect to 26 of
the participants in the SERP, including Messrs. McConnell, DeLawder and Kozak,
in order to fund Park’s obligations under the SERP Agreement to which each such
participant was a party. The SERP was designed to provide an annual targeted
retirement benefit of approximately $53,200, $127,900 and $3,900 for
Messrs. McConnell, DeLawder and Kozak, respectively. These additional benefits
were not guaranteed and were dependent upon the earnings from the related life
insurance policies compared to the average yield on three-month Treasury bills.
Each life insurance policy also provides a life insurance benefit for the
participants in the SERP to whom the policies relate, who die before age 84. The
amount of this life insurance benefit is equal to the present value of the
stream of future benefits which would have been paid to the individual until age
84 but had not been paid at the time of the individual’s death. If the amount of
this life insurance benefit were computed as of December 31, 2007, the life
insurance benefit for Mr. McConnell would have been approximately $848,300, the
life insurance benefit for Mr. DeLawder would have been approximately $1,996,600
and the life insurance benefit for Mr. Kozak would have been approximately
$33,500.
     The life insurance policies described in the preceding paragraph remained
in effect following the February 18, 2008 approval by the Compensation Committee
of Park’s Board of Directors of Amended and Restated Supplemental Executive
Retirement Benefits Agreements (the “Amended SERP Agreements”). The Amended SERP
Agreements amended and restated the SERP Agreements by changing the calculation
of benefits payable to a participant in the SERP from a defined contribution
(indexed) formula to a defined benefit formula.

2